ALTIMARI, Circuit Judge,
concurring:
I concur in the majority’s thoughtful opinion affirming the decision of the district court which denied disclaimer relief. I write separately only because, in reaching this result, the majority relies in part on Deborah International’s failure to introduce empirical evidence that the proposed disclaimer actually would lessen consumer confusion.
As the majority properly concludes, the district court was within its discretion to decline to accept what it felt was an ambiguous disclaimer. The district court clearly was dissatisfied with Deborah International’s subsequent attempts to cure the ambiguity of the phrase, “If you like OPIUM, you’ll love OMNI.” In the district court’s judgment, nothing short of an obvious indication of the competitive relationship of the parties would suffice. Although this may appear to be a somewhat overly restrictive *1325approach to the use of a disclaimer, I agree that the district court did not abuse its discretion in enjoining the use of the trademark OPIUM.
I am concerned, however, that district courts in this circuit faced with the task of considering disclaimer relief in trademark infringement cases may feel compelled by the majority’s opinion to require empirical evidence of the effectiveness of a proposed disclaimer in alleviating consumer confusion. If that is what the majority intends, they will have created a per se rule which, in my judgment, represents a departure from this court’s Polaroid decisions in which we simply have recognized that disclaimers are appropriate “when they are sufficient to avoid substantially the risk of consumer confusion.” Home Box Office, Inc. v. Showtime/The Movie Channel Inc., 832 F.2d 1311, 1315 (2d Cir.1987). (citations omitted) I believe that requiring empirical evidence regarding the effectiveness of a proposed disclaimer overemphasizes the importance of such evidence and unnecessarily infringes upon the wide range of discretion we have accorded district courts in our Polaroid decisions. Cf. Centaur Communications, Ltd. v. A/S/M Communications, Inc., 830 F.2d 1217, 1230 (2d Cir.1987) (Sprizzo, J., concurring) (proper resolution of trademark infringement cases will not be “aided or enhanced by encouraging district court judges to perceive their function in [a] mechanistic fashion”); Lois Sportswear, U.S.A., Inc. v. Levi Strauss & Co., 799 F.2d 867, 872 (2d Cir.1986) (eschewing “rigid formula” approach in trademark infringement actions).
Nevertheless, because I agree with the majority’s conclusion that the district court did not abuse its discretion in issuing the preliminary injunction, I concur.